Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-16 directed to a Group II that is non-elected without traverse.  Accordingly, claims 10-16 have been cancelled.

Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  No single cited reference teaches each and every limitation recited in claim 1, and while the combination of the most relevant references would suggest each and every limitation recited, such a combination would be unduly reliant on impermissible hindsight.  Specifically, the previously cited JP 2010/013692 A discloses all but the last clause of claim 1 (re: elution amount of phosphoric acid).  As this reference is silent regarding heating ramp rate used, it cannot be concluded that the property recited in the last clause of claim 1 is inherent.  JP 2007/217758 A (previously cited by Applicant and a machine translation of which attached herewith) does teach processing conditions substantially similar to those employed by the Instant Application; however, this reference is also silent regarding the property re: elution of phosphoric acid as recited in the last As the only teaching that ties the processing conditions to the claimed elution of phosphoric acid is from the instant application, Examiner is of the view that it would be improper to combine these two references to arrive at the article of claim 1, even though the combination would otherwise teach or suggest every element of claim 1.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are generally related to coated steel sheets, in particular those having a coating with two different phosphates or those having treatment conditions similar to those used in the Instant Application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Z. Jim Yang/Primary Examiner, Art Unit 1781